June 18, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     WAYNE LEROY KELLEY, Appellant

NO. 14-14-00519-CV                          V.

                       JODY LYNNE KELLEY, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Jody Lynne
Kelley, signed March 13, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Wayne Leroy Kelley to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.